ARNOLD, Judge.
Plaintiff contends the court erred in granting defendants’ motion for a directed verdict. In considering a motion for a directed verdict, the trial court must consider the evidence in the light most favorable to the non-movant, deeming all evidence which tends to support his position to be true, resolving all evidentiary conflicts favorably to him and giving him the benefit of all inferences reasonably to be drawn in his favor. Daughtry v. Turnage, 295 N.C. 543, 246 S.E. 2d 788 (1978); Ryder v. Benfield, 43 N.C. App. 278, 258 S.E. 2d 849 (1979).
The trial court in this case granted a directed verdict on the grounds that: (1) Plaintiff failed to show actionable negligence on the part of defendants and (2) plaintiff had established his own contributory negligence as a matter of law. As to the first ground, we find there was ample evidence from which a jury could find that defendant Ruth Little Jones was negligent in the operation of her vehicle. If, however, the evidence establishes plaintiffs contributory negligence as a matter of law, judgment directing a verdict for defendants would be proper. In this regard defendant argues that plaintiffs negligence is established by his operation of his motorcycle near the center line of the highway, and his failure to turn his vehicle after observing defendants’ vehicle, and by his violation of G.S. 20-146.1.
A directed verdict on the ground of contributory negligence may be granted only when the evidence establishes plaintiffs negligence so clearly that no other reasonable inference or conclusion may be legitimately drawn therefrom. Harrington v. Collins, 298 N.C. 535, 259 S.E. 2d 275 (1979); Clark v. Bodycombe, 289 N.C. 246, 221 S.E. 2d 506 (1976); Fields v. Robert Chappell Associates, Inc., 42 N.C. App. 206, 256 S.E. 2d 259 (1979).
*552Accepting plaintiffs testimony and other evidence as true, viewing the evidence in the light most favorable to plaintiff, and giving him the benefit of all inferences reasonably to be drawn in his favor, the evidence discloses that plaintiff was travelling in the left-hand part of his lane, about a foot to a foot and a half from the center line; that when he first saw defendants’ car it was 175 to 200 feet away, and about a foot over the center line into his lane; and that he “held where he was riding in the left groove of the road” and “waited too late to turn to the right.”
The question that must be decided is whether this evidence so clearly establishes negligence on plaintiffs part that no other reasonable inference or conclusion can be drawn therefrom. We think it does. While a reasonable inference is valid on a motion for a directed verdict, speculation is not. Williamson v. McNeill, 8 N.C. App. 625, 175 S.E. 2d 294, aff'd 277 N.C. 447, 177 S.E. 2d 859 (1970). There is no evidence in the record to support an inference that plaintiff could not have safely turned his motorcycle to the right a foot or two and avoided the collision.
Moreover, this analysis also applies to the defendants’ negligence per se argument. At the time of the accident G.S. 120-146.1 provided:
Any persons operating motorcycles upon the public highways shall operate the same as near to the right side of the roadway as practicable, exercising due care when passing a standing vehicle or one proceeding in the same direction.
Absent a specific legislative exception, violation of the provisions of a safety statute is negligence per se. Poultry Co. v. Thomas, 289 N.C. 7, 220 S.E. 2d 536 (1975). Plaintiff testified that motorcycle riders, including himself, rode in either the right-hand or the left-hand indentation made by the tires of cars. He introduced no evidence from which it could reasonably be inferred that he could not have been riding in the right-hand part of his lane in compliance with the statute. Plaintiffs contributory negligence, therefore, is established as a matter of law on this ground also.
Affirmed.
Judges Clark and Martin (Harry C.) concur.